In proceedings, inter alia, to (1) invalidate petitions designating Arthur Goodman as a candidate in the Democratic Party primary election to be held on September 9, 1980 for the public office of Member of the State Senate from the 37th District, and (2) permit an opportunity to write in names of Democratic candidates for said public office of State Senator from the 37th District, the *935appeal is from a judgment of the Supreme Court, Westchester County, dated August 12, 1980; which permitted an opportunity to write in names of Democratic candidates for the public office of Member of the State Senate from the 37th District. Judgment affirmed, without costs or disbursements. No opinion. Mollen, P. J., Damiani, Mangano, Gulotta and Weinstein, JJ., concur.